 In the' Matter of RADIANT MILLS COMPANY.and,J. R. SC ARBROti GH andGEORGE SPISAKCase No. C,9AMENDMENT TO ORDERMarch 3, 1937The Board, being duly advised in the premises, hereby amends theorder issued March 4, 1936 (1 N. L. R. B. 274, 283), in the aboveentitled case by striking all of Paragraph 2 (c) and inserting in lieuthereof the following:.."(c)Post immediately notices to its employees in conspicuousplace's throughout its plant stating (1) that the respondent will ceaseand desist in the manner aforesaid, and (2) that such notices will,remain posted for a period of at least thirty (30) consecutive daysfrom date of posting."575